Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 3, 2021

                                    No. 04-20-00213-CV

             CITY OF SAN ANTONIO and Erik Walsh, in his Official Capacity,
                                  Appellant

                                             v.

 SAN ANTONIO PARK POLICE OFFICERS ASSOCIATION, Henry Bassuk and Rogelio
                              Tamez,
                              Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-18334
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER

       Appellants’ Motion for Extension of time to File a Motion for Rehearing and Motion for
Extension of Time to File a Motion for En Banc Reconsideration are hereby GRANTED. The
appellants’ motion for rehearing and motion for en banc reconsideration are due on or before
August 13, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court